Citation Nr: 1713866	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-15 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected back disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from January 1943 to July 1946.

These matters come before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO denied service connection for a bilateral knee disability.

The Veteran testified before the undersigned at a July 2013 videoconference hearing at the RO.  A transcript of the hearing has been associated with his file.  At the hearing, the undersigned granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C.A. § 7107 (a)(2).

In December 2013, the Board denied the claim of service connection for right and left knee disabilities.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In July 2014, the Court set aside the Board's December 2013 decision, in part, and remanded the case for readjudication in compliance with directives specified in a July 2014 Joint Motion filed by counsel for the Veteran and VA. 

In September 2014, July 2015, and May 2016 the Board remanded the issues of entitlement to service connection for right and left knee disabilities for further development.

The Board notes that the issue of entitlement to a finding of total disability based on individual unemployability (TDIU) was denied by the RO in a Juen 2016 rating decision; the Veteran initiated an appeal of that denial by filing a Notice of Disagreement (NOD) in July 2016.  Review of the record and VA systems reveals that the RO has begun processing this appeal, though no statement of the case (SOC) has yet been issued.  In light of the RO's awareness and continued processing of the TDIU appeal, the Board declines to exercise jurisdiction over the claim at this time.  Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  Currently diagnosed left knee degenerative joint disease, status post knee replacement, is at least as likely as not related to in-service trauma sustained in a motor vehicle accident.

2.  Currently diagnosed right knee degenerative joint disease is at least as likely as not related to in-service trauma sustained in a motor vehicle accident.


CONCLUSIONS OF LAW

1.  The criteria for service connection of left knee degenerative joint disease are met.  38 U.S.C.A. §§ 1110, 1111, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection of right knee degenerative joint disease are met.  38 U.S.C.A. §§ 1110, 1111, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As an initial matter, the Board notes that the Veteran has reported sports-related knee injuries that occurred prior to service.  Regardless, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated. 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304 (b).

Although the Veteran is certainly competent to report a history of knee injuries prior to service, a veteran's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345 (1998).  There is no other evidence of any pre-existing knee disability prior to service and the Veteran's January 1943 entrance examination does not reflect any knee abnormalities. Therefore, the Board finds that the evidence is not clear and unmistakable that any knee disability pre-existed service and was not aggravated in service and the Veteran is presumed sound at service entrance.  38 U.S.C.A. § 1111.

In this case, an October 2015 VA examination report reflects that the Veteran has been diagnosed as having bilateral knee joint osteoarthritis and that he underwent a total left knee replacement.  Thus, current left and right knee disabilities have been demonstrated.

The Veteran contends that his current left and right knee disabilities are related to a motor vehicle accident in service.  The accident is well documented; the Veteran sustained a fracture of the L4 vertebrae, and was confined in a body cast for some period.  Although there is no contemporaneous report of knee injuries in treatment records, the Veteran competently and credibly reports that such did occur.  He did not actively pursue treatment due to the overwhelming seriousness of his back injury.  Alternatively, he maintains that his knee disabilities arose secondary to his service-connected low back disability.

The Board finds that in-service trauma to the knees is likely, and hence the element of in-service injury is established.  The motor vehicle accident was serious, and so there is a strong possibility of injury to multiple body areas.  The Veteran's assertions regarding his focus at the time are well-taken.  Additionally, in 1947 and 1950 VA examination records created soon after service, the Veteran reports problems with both knees involving pain and weakness.  

The question, then, is whether a nexus exists between the currently diagnosed disabilities and the in-service trauma.  Private doctors have not clearly opined that a nexus is present, though they do indicate the likely potential for a connection given the Veteran's reports of injury.  

VA examiners, in contrast, have consistently found that a nexus is less likely than not.  Instead, they generally opine that the joint disease is part of the normal aging process.  The negative opinions are based on a lack of records showing specific knee trauma, indications that post-service knee complaints were part of the still-healing low back injury and are now resolved, and the absence of records over the intervening decades showing knee problems up until the formal diagnosis in the 1990s.

The Board has repeatedly sought clarification of the VA opinions; the examiners repeatedly state that in the absence of evidence of early arthritic changes in the decades prior to the 1990s diagnosis, the current disability was consistent with aging.  They do not clearly discuss the Veteran's lay assertions and weigh them against documentary medical evidence.  Unfortunately, despite multiple remands, examinations, and records reviews, no examiner has addressed the Board's concerns and discussed the impact of the Veteran's competent and credible reports of knee pain and problems over the years since service.  The Board cannot, therefore, find any of the multiple VA examination reports to be adequate for adjudication.  Even the July 2012 report relied upon in a prior Board decision has been cast in doubt due to subsequent development.

The record therefore reflects competent and credible lay evidence of in-service injuries and continuous knee problems since service, medical documentation of knee problems soon after service, current left and right knee disabilities, and private medical opinions supportive of the Veteran's assertion of a nexus.  While no definitive positive medical opinion is of record, private doctors endorse the possibility of a connection, particularly if injury in service was shown.  The Board has now conceded injury in service, bolstering the private medical opinions and the Veteran's own belief based on his long-standing knee problems.

In the absence of any adequate negative medical evidence, the Board is left with solely positive evidence on the open question of nexus.  While it may not be particularly strong evidence, or the best, it is more than adequate to meet the required "at least as likely as not" burden of proof.  Accordingly, service connection for left and right knee disabilities is warranted.


ORDER

Entitlement to service connection for left knee osteoarthritis is granted.

Entitlement to service connection for right knee osteoarthritis is granted.


______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


